*923ORDER
PER CURIAM.
Darien Lindsey (hereinafter, “Defendant”) appeals his conviction of three counts of robbery the first degree, Section 569.020 RSMo (2000), and three counts of armed criminal action, Section 571.015 RSMo (2000); following a jury trial. Defendant was sentenced to a total of twenty-six years’ imprisonment. Defendant alleges the trial court plainly erred by: (1) admitting a hearsay statement of his co-defendant; and (2) overruling his Batson challenge.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).